UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Information 6 Ratings 8 Book Net Income vs. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 22 Main Economic Indicators 23 Guidance 24 Book Income vs. Managerial Income vs. Adjusted Income Statement 25 2 - Economic and Financial Analysis 29 Statement of Financial Position 30 Adjusted Income Statement 31 Financial Margin – Interest and Non-Interest 31 – Financial Margin – Interest 32 • Loan Financial Margin – Interest 34 • Funding Financial Margin – Interest 49 • Securities / Other Financial Margin – Interest 54 • Insurance Financial Margin – Interest 54 – Financial Margin – Non-Interest 55 Insurance, Pension Plans and Capitalization Bonds 56 – Bradesco Vida e Previdência 63 – Bradesco Saúde e Mediservice 65 – Bradesco Capitalização 66 – Bradesco Auto/RE 68 Fee and Commission Income 70 Personnel and Administrative Expenses 76 – Operating Coverage Ratio 79 Tax Expenses 79 Equity in the Earnings (Losses) of Unconsolidated Companies 80 Operating Income 80 Non-Operating Income 81 3 - Return to Shareholders 83 Sustainability 84 Investor Relations Area – IR 84 Corporate Governance 85 Bradesco Shares 85 Market Capitalization 88 Main Indicators 89 Dividends / Interest on Shareholders’ Equity 90 Weight on Main Stock Indexes 90 4 - Additional Information 91 Market Share of Products and Services 92 Reserve Requirements/Liabilities 93 Investments in Infrastructure, Information Technology and Telecommunications 94 Risk Management 96 Capital Adequacy Ratio 96 5 - Independent Auditor’s Report 97 Reasonable assurance report from independent auditors on the supplementary accounting information 98 6 - Consolidated Financial Statements, Independent Auditors’ Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Financial Statements, Independent Auditor’s Report, Summary of the Audit Committee’s Report and Fiscal Council’s Report Bradesco 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management’s current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: “believes,” “anticipates,” “plans,” “expects,” “intends,” “aims,” “evaluates,” “predicts,” “foresees,” “projects,” “guidelines,” “should” and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements. Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of customers or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks. Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other reason. Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Report on Economic and Financial Analysis –December 2012 Press Release Highlights The main figures of Bradesco in 2012 are presented below: 1. Adjusted Net Income in 2012 stood at R$11. 523 billion (a 2.9% increase compared to the R$11. 198 billion recorded in the same period last year), corresponding to earnings per share of R$3.02 and Return on Average Shareholders’ Equity of 19.2%. 2. Adjusted Net Income is composed of R$7. 936 billion from financial activities, representing 68.9% of the total, and R$3.587 billion from insurance, pension plan and capitalization bond operations, which accounted for 31.1%. 3. On December 31, 2012, Bradesco’s market capitalization stood at R$131.908 billion , up 23.3% over 2011. 4. Total Assets stood at R$879.092 billion in December 2012, a 15.4% increase over 2011. Return on Total Average Assets was 1.4%. 5. The Expanded Loan Portfolio stood at R$385.529 billion in December 2012, up 11.5% during the same period in 2011. Operations with individuals totaled R$117.540 billion (up 8.2% from December 2011), while operations with companies totaled R$267,989 billion (up 13.1% from December 2011). 6. Assets under Management stood at R$1.225 trillion, varying 20.1% from December 2011. 7. Shareholders’ Equity stood at R$70.047 billion in December 2012, up 26.0% from December 2011. Capital Adequacy Ratio stood at 16.1% in December 2012, 11.0% of which fell under Tier I Capital. 8. Interest on Shareholders’ Equity and Dividends were paid and recorded in provision to shareholders at the amount of R$3.895 billion from 2012 profit, of which R$1.574 billion was paid as monthly and interim dividends and R$2.321 billion was recorded in provision. 9. Financial Margin stood at R$43.793 billion, up 11.4% in comparison with 2011. The Delinquency Ratio over 90 days stood at 4.1% on December 31, 2012 (3.9% on December 31, 2011). The Efficiency Ratio improved by 1.5 p.p. (from 43.0% in December 2011 to 41.5% in December 2012), whereas the “adjusted-to-risk” ratio stood at 52.7% (53.0% in December 2011). Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$44.308 billion in 2012, up 17.7% over 2011. Technical Reserves stood at R$124.217 billion, up 19.8% from December 2011. Investments in infrastructure, information technology and telecommunications amounted to R$4.408 billion in 2012. Taxes and contributions, including social security, paid or recorded in provision, amounted to R$22.401 billion, of which R$9.645 billion referred to taxes withheld and collected from third parties and R$12.756 billion from Bradesco Organization activities, equivalent to 110.7% of Adjusted Net Income (1) . Bradesco has an extensive customer service network in Brazil, comprising 8,467 Service Points, with 4,686 branches and 3,781 Service Branches - PAs. Customers can also use 1,456 PAEs - ATMs (Automatic Teller Machines) in companies, 43,053 Bradesco Expresso service points, 34,859 Bradesco Dia & Noite ATMs and 12,975 Banco24Horas ATMs. (1) According to non-recurring events described on page 8 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) R$134.257 billion considering the closing price of preferred shares (most traded share); (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments, and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; and (5) In the last 12 months . 4 Report on Economic and Financial Analysis –December 2012 Press Release Highlights Payroll, plus charges and benefits, totaled R$10.373 billion. Social benefits provided to the 103,385 employees of the Bradesco Organization and their dependents amounted to R$2.523 billion, while investments in training and development programs totaled R$132.596 million. On November 14, Bradesco common shares were selected to compose the MSCI Brazil Index, based on which several investment decisions are made, as of December 2012. On November 30, Bradesco was once again included in the BM&FBOVESPA’s Corporate Sustainability Index (ISE), reflecting the returns of a grouping composed of the shares of companies characterized by the best performances in all of the dimensions measuring corporate sustainability. Bradesco is the first and only Brazilian bank authorized by the Central Bank to use its own internally-developed market risk management models to calculate regulatory capital as of January 2013. Major Awards and Acknowledgments in the period: · Bradesco stood out with the best market value x shareholders’ equity ratio at the end of 2012 among the publicly-held banks in Latin America and United States ( Economatica ); · Bradesco was elected the best Bank in Brazil and Latin America ( Latin Finance ); · Bradesco was considered the best Brazilian Bank in the 2012 The Bank Awards edition ( The Banker magazine); · Bradesco was considered the largest Brazilian private group by Valor Grandes Grupos ranking, which lists the 200 largest groups operating in the country. It also placed first among the 20 largest financial institutions ranking ( Valor Econômico and Valor Data newspapers); · Bradesco was highlighted in the Best at People Management survey in the special publication ValorCarreira ( Valor Econômico newspaper, with technical support of Aon Hewitt; and · The Folha Top of Mind award was granted to Bradesco and Bradesco Seguros (the latter for the 11 th consecutive year) in Top Finances and Insurance categories, respectively ( Folha de S.Paulo newspaper). With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, focused on banking inclusion, social and environmental variables for loan approvals and product offerings; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. In this area, we point out Fundação Bradesco, which has a 56-year history of extensive social and educational work, with 40 schools in Brazil. In 2012, it benefited 111,512 students in its schools, in Basic Education (from Kindergarten to High School and Vocational Training - High School Level), Education for Youth and Adults; and Preliminary and Continuing Qualification focused on the creation of jobs and generation of income. The nearly 47 thousand students in Basic Education are guaranteed free, quality education, uniforms, school supplies, meals and medical and dental assistance. Fundação Bradesco also aided another 365,430 students through its distance learning programs, found at its e-learning portal “Virtual School.” These students completed at least one of the many courses offered by the Virtual School. Furthermore, another 118,595 people benefited from projects and actions in partnerships with Digital Inclusion Centers (CIDs), the Educa+Ação Program and Technology courses ( Educar e Aprender – Educate and Learn). To meet its social commitments, Fundação Bradesco invested R$374.213 million in 2012 in its educational activities. A R$460.961 million investment is expected for 2013. Bradesco 5 Press Release Main Information 4Q12 3Q12 2Q12 1Q12 4Q11 3Q11 2Q11 1Q11 Variation % 4Q12 x 3Q12 4Q12 x 4Q11 Income Statement for the Period - R$ million Book Net Income 2,893 2,862 2,833 2,793 2,726 2,815 2,785 2,702 1. 1 6.1 Adjusted Net Income 2,918 2,893 2,867 2,845 2,771 2,864 2,825 2,738 0.9 5.3 Total Financial Margin 11,109 10,955 11,034 10,695 10,258 10,230 9,471 9,362 1.4 8.3 Gross Loan Financial Margin 7,527 7,460 7,362 7,181 7,162 6,928 6,548 6,180 0.9 5.1 Net Loan Financial Margin 4,317 4,157 3,955 4,087 4,501 4,149 4,111 3,820 3.8 Allowance for Loan Losses (ALL) Expenses 20.6 Fee and Commission Income 4,675 4,438 4,281 4,118 4,086 3,876 3,751 3,510 5.3 14.4 Administrative and Personnel Expenses 3.2 1.1 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 13,216 10,104 11,570 9,418 11,138 9,025 9,628 7,845 30.8 18.7 Balance Sheet - R$ million Total Assets 879,092 856,288 830,520 789,550 761,533 722,289 689,307 675,387 2.7 15.4 Securities 315,487 319,537 322,507 294,959 265,723 244,622 231,425 217,482 18.7 Loan Operations 385,529 371,674 364,963 350,831 345,724 332,335 319,802 306,120 3.7 11.5 - Individuals 117,540 114,536 112,235 109,651 108,671 105,389 102,915 100,200 2.6 8.2 - Corporate 267,989 257,138 252,728 241,181 237,053 226,946 216,887 205,920 4.2 13.1 Allowance for Loan Losses (ALL) 1.8 9.0 Total Deposits 211,858 212,869 217,070 213,877 217,424 224,664 213,561 203,822 Technical Reserves 124,217 117,807 111,789 106,953 103,653 97,099 93,938 89,980 5.4 19.8 Shareholders' Equity 70,047 66,047 63,920 58,060 55,582 53,742 52,843 51,297 6.1 26.0 Assets under Management 1,225,228 1,172,008 1,130,504 1,087,270 1,019,790 973,194 933,960 919,007 4.5 20.1 Performance Indicators (%) on Adjusted Net Income (unless otherwise stated) Adjusted Net Income per Share - R$ 3. 02 2.98 2.97 2.96 2.93 2.91 2.82 2.72 1.3 3.1 Book Value per Common and Preferred Share - R$ 18.35 17,30 16.74 15.21 14.56 14.08 13.82 13.42 6.1 26.0 Annualized Return on Average Shareholders' Equity (3) (4) 19.2 19.9 20.6 21.4 3 22.4 23.2 24.2 (0.7) p.p. (2.1) p.p. Annualized Return on Average Assets 1.4 1.4 1.4 1.5 1.6 1.7 1.7 1.7 - (0.2) p.p. Average Rate - Annualized (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) 7.6 7.9 7.9 7.8 8.0 7.8 8.2 - (0.2) p.p. Fixed Assets Ratio - Total Consolidated 16.9 19.0 18.2 19.9 21.0 16.7 17.3 17.4 (2.1) p.p. (4.1) p.p. Combined Ratio - Insurance 86.6 86.5 85.0 85.6 83.6 86.2 85.8 86.1 0.1 p.p. 3.0 p.p. Efficiency Ratio (ER) 41.5 42.1 42.4 42.7 43.0 42.7 42.7 42.7 (0.6) p.p. (1.5) p.p. Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 66.5 64.4 63.2 62.9 62.2 62.7 63.5 63.6 2.1 p.p. 4. 3 p.p. Market Capitalization - R$ million 908 113,102 104,869 113,021 106,971 96,682 111,770 117,027 16.6 23.3 Loan Portfolio Quality % ALL / Loan Portfolio 7.3 7.4 7.4 7.5 7.3 7.3 6.9 7.0 (0.1) p.p. - Non-Performing Loans (>60 days / Loan Portfolio) 5.0 5.1 5.1 5.1 4.8 4.6 4.5 4.4 (0.1) p.p. 0.2 p.p. Delinquency Ratio (> 90 days / Loan Portfolio) 4.1 4.1 4.2 4.1 3.9 3.8 3.7 3.6 - 0.2 p.p. Coverage Ratio (> 90 days (8) ) 178.2 179.0 177.4 181.7 184.4 0 189.3 193.6 (0.8) p.p. (6.2) p.p. Coverage Ratio (> 60 days ) 147.3 144.8 144.0 146.6 151.8 154.0 159.1 2.5 p.p. (4.5) p.p. Operating Limits % Capital Adequacy Ratio - Total Consolidated 16.1 16.0 17.0 15.0 15.1 14.7 14.7 15.0 0.1 p.p. 1.0 p.p. - Tier I 11.0 11.3 11.8 12.0 12.4 12.2 12.9 13.4 (0.3) p.p. (1.4) p.p. - Tier II 5.1 4.
